Citation Nr: 0736080	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine. 

3.  Entitlement to service connection for headaches, 
variously described as migraines and occipital neuralgia.

4.  Entitlement to service connection for a psychiatric 
disorder, variously described as post-traumatic stress 
disorder, mood disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in June 2007 in Los Angeles to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

The issues of entitlement to service connection for a back 
disorder, headaches, and a psychiatric disorder are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A current diagnosis of a neck disorder which is manifested 
solely by pain is not demonstrated by the record.

CONCLUSION OF LAW

A neck disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2002, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in her possession 
that pertains to the claim," she was advised to notify VA of 
any information or evidence in support of her claim that she 
wished VA to retrieve for her.  Because service connection is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In sum, the veteran was 
able to participate effectively in the processing of her 
claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Although the veteran has not been 
medically evaluated in conjunction with her neck claim, the 
evidence does not warrant such an examination.  Specifically, 
the Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the veteran's service medical records do not show 
complaints or treatment for neck pain.  Further, the current 
medical evidence establishes that the veteran has received 
treatment only for neck pain.  Diagnostic testing has 
revealed no underlying neck pathology.  The Board recognizes 
that the veteran was not afforded a VA medical examination in 
support of his claim; the duty to assist, however, includes 
providing a medical examination or obtaining a medical 
opinion only when the evidence of record is insufficient and 
"when such is necessary to decide the claim."  See 
38 C.F.R. § 3.159(c)(4)(i) (2005) (emphasis added).  In this 
case, as the veteran is not shown to have a current 
disability, the provision of a VA examination is not 
necessary to adjudicate the claim. 

Service Connection

The veteran seeks service connection for a neck disorder, 
which she contends initially manifested in service.  
Specifically, she contends that a neck disorder is the result 
of a fall during completion of an obstacle course during 
basic training.  In order to establish service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records confirm that in 
November 1996, she fell during an obstacle course as 
contended.  However, while she presented with complaints of 
low back pain and headaches, she was silent as to neck pain.  
Subsequent follow up treatment continued through the 
remaining year of her service, but was negative for any 
complaints of neck pain or diagnosis of a neck disorder.

Current clinical records show that she has received treatment 
in the form of pain medication and physical therapy for 
complaints of diffuse pain, to include in her neck.  See, 
e.g., VA outpatient clinical records, dated in October 2003.  
Diagnostic testing to include an October 2003 x-ray and 
December 2003 magnetic resonance imaging (MRI) scan of the 
cervical spine, however, has failed to reveal an underlying 
pathology for the neck pain.  Treatment records through 
October 2006 continue to show treatment for diffuse pain, but 
still do not document a diagnosis referable to the neck.

In the absence of a current clinical diagnosis, service 
connection for neck pain must be denied.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  The preponderance of the evidence is 
found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  As there is 
no diagnosis of a neck disorder, service connection is not 
warranted.  


ORDER

Service connection for a neck disorder is denied.


REMAND

The veteran seeks service connection for a low back disorder 
and a headache disorder, both of which she contends stem from 
her November 1996 fall in service.  At the time she was 
treated in service, she presented with complaints of both low 
back pain and headaches.  Current clinical records show 
treatment for degenerative disc disease (DDD) of the 
lumbosacral spine, as well as for a headache disorder, which 
has been termed migraines, but also may be linked to 
occipital neuralgia.  The veteran has consistently reported 
to her doctors, as well as to the undersigned, that her 
symptoms of both disorders have continued since her service.  
Therefore, a medical examination and opinion are required to 
determine the nature and etiology of each of these disorders.  
See 38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Referable to her claimed psychiatric disorder, the veteran 
first posited that her declining mental health was due to her 
back and headache disorders, and claimed service connection 
on a secondary basis.  During the course of the appeal, 
however, she also has indicated that she was harassed during 
her military service on the basis of her sex and her 
religion.  She has stated that she reported these incidents 
to authorities during service and sought treatment for the 
same.  Service medical records do confirm treatment at the 
Mental Health Clinic for "stress" from July to September 
1997.  Her service personnel file, however, has not been 
associated with the claims file.

Several diagnoses have been rendered referable to the 
veteran's mental health status, to include mood disorder, not 
otherwise specified; major depressive disorder; and post-
traumatic stress disorder.  Thus, it is not clear precisely 
what disorder the veteran has.  What is evident, however, is 
that while in service, the veteran did seek treatment through 
the mental health clinic on several occasions for stress, and 
that currently she receives treatment for mental health 
disorders.  She has credibly testified that she has 
experienced these symptoms since service.  Accordingly, she 
should undergo a VA examination to determine the nature of 
her psychiatric disorder and its etiology.

Referable specifically to the diagnosis of PTSD, the Board 
notes that VA regulations reflect that symptoms attributable 
to PTSD are often not manifested in service.  Accordingly, 
service connection for the same requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

In cases in which a veteran claims PTSD not as a result of 
combat, such as with this veteran, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  Such corroborating evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  Thus, while a 
diagnosis of PTSD was rendered in June 2004 by a VA Women's 
Health Psychosocial Counselor, it was based on as-of-yet 
unconfirmed events and cannot be a basis for VA benefits 
purposes until those events are confirmed.

In that regard, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  See 38 C.F.R. § 3.304(f) 
(2007).  While this is normally in the context of a sexual 
assault, this is also applicable to the type of verbal 
assault at issue here, namely sexual and religious 
harassment.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of such changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.   The veteran's service medical 
records do show treatment at the Mental Health Clinic from 
July to September 1997.  Personnel records may further 
document behavioral changes and should be obtained.  

As it appears that the veteran receives regular treatment 
from VA, any outstanding outpatient clinical records should 
be obtained and associated with the claims file.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply.  
While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate her claims 
for service connection and secondary service 
connection, to include the rating criteria by 
which a disability granted service connection 
will be evaluated and how the effective date of 
that grant will be assigned.  Advise the 
veteran of the type of evidence or information 
she can submit to support her claim of 
experiencing harassment during service.

2.  Obtain and review the veteran's personnel 
file from the National Personnel Records Center 
(NPRC), to determine whether episodes of 
harassment were reported, or whether there is 
other evidence of behavioral changes in service 
that may serve to support allegations of 
harassment.

3.  Obtain VA outpatient clinical records from 
the Sepulveda VAMC, from October 2006 forward.

4.  Based on the information and evidence 
received and after any further development 
considered necessary, the RO should determine 
what, if any, of the veteran's claimed 
stressors are verified by the evidence.  The 
verified stressors should be noted in the 
record.

5.  Schedule the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of her low back disorder.  The claims 
file should be reviewed in conjunction with the 
exam.  All testing deemed necessary should be 
conducted and the results reported in detail.  
Based on a review of the record, the examiner 
is asked to render an opinion as to whether it 
is at least as likely as not (probability of 
fifty percent or more) that the veteran's 
current degenerative disc disease of the 
lumbosacral spine is medically related to the 
November 1996 fall in service.  Attention is 
invited to the service medical records, 
documenting treatment for a back disorder.  A 
rationale for any opinion offered is requested.

6.  Schedule the veteran for a VA neurological 
examination, to determine the nature and 
etiology of the veteran's headache disorder.  
The claims file should be reviewed in 
conjunction with the exam.  All testing deemed 
necessary should be conducted and the results 
reported in detail.  The diagnosis should be 
clarified, specifically with respect to whether 
the veteran has migraines, occipital neuralgia, 
or both.  Based on a review of the record, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's current headache disorder is 
medically related to the November 1996 fall in 
service.  Attention is invited to the service 
medical records, documenting treatment for 
headaches.  A rationale for any opinion offered 
is requested.

7.  Schedule the veteran for a VA mental health 
examination, to determine the nature and 
etiology of any psychiatric disorder diagnosed, 
to include mood disorder, not otherwise 
specified; major depressive disorder; and post-
traumatic stress disorder.  The RO should 
provide the list of verified stressors, if any, 
with the examination request and note that only 
stressors verified by the RO may be considered 
in determining whether the veteran has post-
traumatic stress disorder as the result of 
service.  The examiner should also opine as to 
whether those events, or other events during 
service, including the in-service fall during 
an obstacle course, were sufficient to cause 
another acquired psychiatric disorder (and if 
so what).  If other causes exist for the 
diagnosis, those should be so noted, to include 
whether the diagnosis is proximately due to, or 
the result of, the back and/or headache 
disorders.  The physician must set forth a 
rationale underlying any conclusions drawn or 
opinions expressed.  The claims file should be 
reviewed in conjunction with the exam.  All 
testing deemed necessary should be conducted 
and the results reported in detail.  

8.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative should 
be afforded the applicable time period in which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


